Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 27, 2019

                                      No. 04-18-00411-CV

REPSOL OIL AND GAS USA, LLC as successor of Talisman Energy USA Inc, Statoil Texas
        Onshore Properties, LLC, and Statoil Pipelines, LLC, and OGE, LLC,
                                    Appellants

                                                 v.

 MATRIX PETROLEUM, LLC, Matrix Petroleum Holdings LLC, JAR Resources Holdings,
                    L.P., and TMRX Petroleum, LLC,
                               Appellees

                 From the 218th Judicial District Court, La Salle County, Texas
                              Trial Court No. 14-08-00158-CVL
                          Honorable Russell Wilson, Judge Presiding

                                         ORDER
        The parties’ joint motion for a second extension of time to file appellants’ brief is
granted. We order the appellants' briefs due January 20, 2020. No further extensions of time will
be granted absent a timely motion that (1) demonstrates extraordinary circumstances justifying
further delay, (2) advises the court of the efforts counsel has expended in preparing the brief, and
(3) provides the court reasonable assurance that the brief will be completed and filed by the
requested extended deadline. The court does not generally consider a heavy work schedule to be
an extraordinary circumstance.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of November, 2019.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court